19-1583
     Hidayat v. Garland
                                                                                   BIA
                                                                             Donnolo, IJ
                                                                           A200 752 635


                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 22nd day of February, two thousand twenty-two.
 5
 6   Present:
 7            Debra Ann Livingston,
 8                 Chief Judge,
 9            Susan L. Carney,
10            Richard J. Sullivan,
11                 Circuit Judges.
12   _____________________________________
13
14   BUDI HIDAYAT,
15            Petitioner,
16
17                        v.                                     19-1583
18                                                               NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                      H. Raymond Fasano, Youman, Madeo &
25                                        Fasano, LLP, New York, New York.
26
27   FOR RESPONDENT:                      Joseph H. Hunt, Assistant Attorney
28                                        General; Jessica E. Burns, Senior
 1                                        Litigation Counsel; Rosanne M.
 2                                        Perry, Trial Attorney, Office of
 3                                        Immigration    Litigation,   Civil
 4                                        Division, United States Department
 5                                        of Justice, Washington, D.C.
 6
 7          UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11          Petitioner     Budi     Hidayat,     a     native    and    citizen      of

12   Indonesia, seeks review of a May 1, 2019 decision of the BIA

13   dismissing his appeal of a December 15, 2017 decision of an

14   Immigration      Judge      (“IJ”)    denying     asylum,     withholding      of

15   removal, and protection under the Convention Against Torture

16   (“CAT”).      In re Budi Hidayat, No. A200 752 635 (B.I.A. May

17   1, 2019), appeal dismissed, No. A200 752 635 (Immigr. Ct.

18   N.Y.C. Dec. 15, 2017).           We assume the parties’ familiarity

19   with the underlying facts and procedural history.

20          We have reviewed both the IJ’s and the BIA’s opinions

21   “for    the   sake    of    completeness.”         Wangchuck      v.   Dep’t    of

22   Homeland      Sec.,   448    F.3d    524,   528    (2d     Cir.   2006).       The

23   applicable standards of review are well established.                           See

24   8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d

25   510, 513 (2d Cir. 2009).            The only issue before us is whether


                                             2
 1   Hidayat established a well-founded fear of future persecution

 2   on account of his Chinese ethnicity and status as a Buddhist

 3   monk, as Hidayat challenges only the BIA’s consideration of

 4   the evidence he provided to demonstrate increasing anti-

 5   Chinese   and      anti-Buddhist     sentiment        in    Indonesia.      See

 6   Yueqing Zhang v. Gonzales, 426 F.3d 540, 541 n.1, 545 n.7 (2d

 7   Cir. 2005) (deeming abandoned claims not raised or given

8    conclusory attention in petitioner’s brief).

9        Absent       past   persecution,         an    applicant    may   establish

10   eligibility for asylum by demonstrating a well-founded fear

11   of future persecution, “which requires that the alien present

12   credible testimony that he subjectively fears persecution and

13   establish        that   his   fear       is       objectively    reasonable.”

14   Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004);

15   see 8 C.F.R. § 1208.13(b)(2).                To demonstrate an objectively

16   reasonable fear, an applicant must show either that he would

17   be “singled out individually for persecution” or that the

18   country     of     removal    has    a       “pattern      or   practice”    of

19   persecuting “similarly         situated”          individuals.        8 C.F.R.

20   § 1208.13(b)(2)(iii).

21       The agency did not err in finding that Hidayat failed to

22   establish a well-founded fear of persecution.                    The evidence


                                              3
 1   discusses   violence     and    discrimination    against    ethnically

 2   Chinese Indonesians from the 1960s through the 1990s, but the

 3   evidence of current conditions largely cites fears of rising

 4   anti-Chinese tensions, not widespread violence.             Further, the

 5   evidence    describes     instances      of    Buddhist   temples     and

 6   monasteries being bombed or burned without serious injuries

 7   reported, but the reports do not indicate that Buddhist monks

 8   have been targeted in such incidents.             Accordingly, due to

 9   the insufficient evidence of harm directed at ethnic Chinese

10   Indonesians or Buddhist monks, the agency did not err in

11   finding that Hidayat failed to demonstrate a well-founded

12   fear of persecution.       See Jian Xing Huang v. U.S. INS, 421

13   F.3d 125, 129 (2d Cir. 2005) (per curiam) (holding that the

14   absence of “solid support in the record” for the assertion of

15   a   well-founded   fear        of   persecution    renders    the   fear

16   “speculative at best”); see also Santoso v. Holder, 580 F.3d

17   110, 112 (2d Cir. 2009) (per curiam) (finding no error in the

18   agency’s determination that there was no pattern or practice

19   of persecution of ethnic Chinese or Catholic Indonesians).

20   That   finding   was    dispositive      of   asylum,   withholding   of

21   removal, and CAT relief because all three forms of relief

22   were based on the same factual predicate.                 See Lecaj v.


                                          4
 1   Holder, 616 F.3d 111, 119–20 (2d Cir. 2010).

 2       As    to   Hidayat’s   argument   that    the   BIA   did   not

 3   sufficiently examine the evidence, we have reviewed the IJ’s

 4   and the BIA’s decisions together because the BIA’s opinion

 5   “closely tracks the IJ’s reasoning.”     Wangchuck, 448 F.3d at

 6   528 (considering both the IJ’s and the BIA’s opinions where

 7   “the BIA did not expressly ‘adopt’ the IJ’s decision, but its

 8   brief opinion closely tracks the IJ’s reasoning”).        Based on

 9   this review, we discern no basis for concluding that the

10   agency failed to examine the evidence.       See Mendez v. Holder,

11   566 F.3d 316, 323 (2d Cir. 2009) (per curiam) (“[T]he agency

12   does not commit an ‘error of law’ every time an item of

13   evidence is not explicitly considered or is described with

14   imperfect accuracy . . . .”).

15       For the foregoing reasons, the petition for review is

16   DENIED.   All pending motions and applications are DENIED and

17   stays VACATED.

18                                 FOR THE COURT:
19                                 Catherine O’Hagan Wolfe,
20                                 Clerk of Court




                                     5